Citation Nr: 1750728	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-24 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent from April 29, 2011 to prior to October 1, 2013, in excess of 20 percent from October 1, 2013 to July 13, 2016,  in excess of 20 percent from November 1, 2016  to prior to January 29, 2017, and in excess of 40 percent from January 29, 2017, for a lower back disorder, diagnosed as degenerative disc disease and decompression of L3-5 status post minimally invasive right L5-S1 microdiscectomy, previously evaluated as DC 5243-5237.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to October 1998.

This matter is on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating for a lumbar spine disorder after undergoing back surgery in July 2016.  In November 2016, this appeal was remanded to assess the current severity of the Veteran's lower back disability.    Unfortunately, another remand is required before final adjudication of this appeal can be effected.

The Veteran underwent a VA examination in January 2017.  In a March 2017 rating decision, the Veteran was granted a rating increase to 40 percent, effective January 29, 2017.  However, the Veteran underwent a VA thoracolumbar spine examination and a peripheral nerve examination in October 2017.  Pertinent evidence is initially reviewed by the agency of original jurisdiction (AOJ), which in most circumstances is a RO. After certification to the Board, additional pertinent evidence must be referred back to the AOJ for initial review. 38 C.F.R. § 20.1304(c) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Durham, North Carolina, since October 2017, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  After undertaking any additional development necessary to properly adjudicate the appeal, and taking into account the evidence submitted since issuance of the March 2017 supplemental statement of the case, a further supplemental statement of the case should be issued on the above issue.  The Veteran must be informed of his appeal rights and that he must file a timely substantive appeal to perfect an appeal on that issue.  If an appeal is perfected, return the case to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




